Case: 3:19-cv-00319-MJN-SLO Doc #: 15 Filed: 03/22/21 Page: 1 of 1 PAGEID #: 2035




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

CYNTHIA R. BAKER,

       Plaintiff,                                   Case No. 3:19-cv-319

vs.

COMMISSIONER OF THE SOCIAL                          District Judge Michael J. Newman
SECURITY ADMINISTRATION,                            Magistrate Judge Sharon L. Ovington

       Defendant.

ORDER (1) ADOPTING THE REPORT AND RECOMMENDATION OF THE UNITED
STATES MAGISTRATE JUDGE (DOC. NO. 14); (2) AFFIRMING THE
COMMISSIONER’S NON-DISABILITY FINDING; AND (3) TERMINATING THIS
CASE ON THE DOCKET

       The Court has reviewed the Report and Recommendation of Magistrate Judge Sharon L.

Ovington (doc. no. 14), to whom this case was referred pursuant to 28 U.S.C. § 636(b). The parties

have not filed objections to the Report and Recommendation and the time for doing so under Fed.

R. Civ. P. 72(b) has expired.        Accordingly, the Court: (1) ADOPTS the Report and

Recommendation of the Magistrate Judge (doc. no. 2) in its entirety; (2) AFFIRMS the

Commissioner’s non-disability finding; and (3) TERMINATES this case on the docket.

       IT IS SO ORDERED.


March 18, 2021                                      s/ Michael J. Newman
                                                    Hon. Michael J. Newman
                                                    United States District Judge
